DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Martin et al. for a “locking mechanism including energy storage” filed May 21, 2020 has been examined.  
 
This application is a DIV of 15/709,363 filed on September 19, 2017, now US# 11,174,658.
This application claims priority to U.S. provisional application number 62/396,794, which is filed on September 19, 2016.

Claims 1-23 are pending.  

Specification

The disclosure is objected to because of the following informalities: Under cross references to related applications DIV status needs to be updated.  Serial number 15/709,363 filed on September 19, 2017 is now US# 11,174,658. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 15, 16 and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al. (Pub. No. US2006/0114099).

Referring to Claim 1, Deng et al. disclose a method comprising: 
connecting a main housing (i.e. a locking doorknob) to a deadbolt (74) via an electrical and mechanical connection (page 4 paragraphs 0044; see Figures 1 to 5), 
wherein the main housing (i.e. the locking doorknob) is configured to extend the deadbolt (74) along a path to lock and/or unlock a door (2) (i.e. page 3 paragraph 0034; see Figure 1); and 
disposing a hollow inner region in the deadbolt (74), wherein the hollow inner region is configured to receive an energy storage device (102) (i.e. a lock pin 73 with an induction coil 80 inside the bolt 74 (see Paragraph 0048; see Figure 8).  The induction coil 80 interacts with a source coil 102 in the strike plate to produce an electrical current.  The electrical current travels through an electrical connection and charges the rechargeable battery 38 (page 4 paragraphs 0046, 0048-0050; see Figures 7 to 9).

	Referring to Claim 2, Deng et al. disclose the method of claim 1, wherein the hollow inner region extends a length of the deadbolt (74) (i.e. the entire door latch 70, lock pin 73 and charger circuit is generally supported and encased within a door latch housing 71 which holds all the discussed elements together and facilitates the mounting of the door latch 70 within the door latch hole 72. A latch guide plate 77 is usually placed over the end of the housing once the housing is mounted in a door hole for both functional and aesthetic purposes to provide further support to the door latch 70 as well as facilitate engagement of the door latch 70 with the strike plate 100) (page 4 paragraph 0046; see Figures 1 and 6-7).

	Referring to Claim 3, Deng et al. disclose the method of claim 1, wherein the deadbolt (74) includes a cylindrical shape encompassing the hollow inner region (page 4 paragraph 0049; see Figures 1 and 6-9).

Referring to Claim 5, Deng et al. disclose the method of claim 1, wherein the energy storage device includes an electrochemical cell (rechargeable battery) (i.e. the inductive winding in the latch bolt 74 is connected to a charging circuit with connects with a rechargeable battery 38 generally positioned in either of the door handles. The induced current, as described above, is generated according to the principles of electromagnetic induction by an electrical source current i in a second inductive winding 80 located in conjunction with the strike plate 100 (page 3 paragraph 0035).

Referring to Claim 6, Deng et al. disclose the method of claim 1, wherein the deadbolt includes a deadbolt cap (76) configured to secure the energy storage device within the deadbolt (74) (page 2 paragraph 0032; see Figure 1).

Referring to Claim 7, Deng et al. disclose the method of claim 1, further comprising: disposing the deadbolt within a bolt sleeve (76); and disposing the bolt sleeve within a bolt housing (71) (i.e. the entire door latch 70, lock pin 73 and charger circuit is generally supported and encased within a door latch housing 71 which holds all the discussed elements together and facilitates the mounting of the door latch 70 within the door latch hole 72. A latch guide plate 77 is usually placed over the end of the housing once the housing is mounted in a door hole for both functional and aesthetic purposes to provide further support to the door latch 70 as well as facilitate engagement of the door latch 70 with the strike plate 100) (page 4 paragraph 0047; see Figures 1 and 6-7).

Referring to Claim 8, Deng et al. disclose the method of claim 7, wherein the bolt housing (71) includes an attachment mechanism configured to attach to the main housing (page 4 paragraph 0047; see Figures 1 to 7).

Referring to Claim 9, Deng et al. disclose the method of claim 1, wherein the deadbolt (74) includes an attachment mechanism (76) configured to attach to a bolt carriage of the main housing, wherein the bolt carriage is configured to move the deadbolt along the path (i.e. a door latch hole 72 is provided along a free edge of the door 2, as opposed to the hinged edge of the door 2, and formed axially perpendicular to the axis of rotation A and communicating with the doorknob hole 4. Inside the door latch hole 72 is situated a door latch bolt 74 having, at one end, a connection mechanism 76 for connecting with the lock mechanism 50 connected to the operations shaft 6, and an opposing free end engages and disengages with a strike plate 100 in the door frame in accordance with a biasing spring in the door latch bolt 74 and the locking and unlocking of the lock mechanism 50) (page 2 paragraph 0032; see Figures 1 to 5).

Referring to Claim 10, Deng et al. disclose the method of claim 9, wherein the bolt carriage includes an electrical connection (22) to the deadbolt (74) (i.e. an electrical connection 22 extends between the control pad 20 and the processor 18, and a decoder device 19 can be situated between the control pad 20 and the processor 18 having a memory to functionality to unlock the locking mechanism 1 where a positive identification occurs) (page 3 paragraphs 0036 and 0038; see Figures 1 to 5).

Referring to Claim 11, Deng et al. disclose the method of claim 10, wherein the electrical connection to the deadbolt is configured to direct an electric current from the energy storage device to the main housing (page 3 paragraphs 0036 and 0038; see Figures 1 to 5).

Referring to Claim 12, Deng et al. disclose the method of claim 9, wherein the attachment mechanism is configured to move the deadbolt along the path to lock and/or unlock the door (page 3 paragraphs 0032 to 0033; paragraph 0038; see Figures 1 to 5). 

Referring to Claim 15, Deng et al. disclose the method of claim 1, wherein the main housing includes an actuator (50) configured to retract the deadbolt (74) to operate in an unlocked state, and configured to extend the deadbolt into a deadbolt slot in a locked state (i.e. the operations shaft 6 transmits the turning action of either of the doorknobs at least to a lock mechanism 50, which in turn, if unlocked according to a positive indication from the fingerprint scanning plate 16 and related processor 18 as will be discussed in further detail below, provides for retraction of the door latch 70 and opening of the door 2) (page 2 paragraph 0030; page 3 paragraph 0033; see Figures 1 to 5 and 10).

Referring to Claim 16, Deng et al. disclose the method of claim 15, wherein the actuator (50) is powered by the energy storage device (102) within the hollow inner region of the deadbolt (74) (i.e. the lock pin 73 is provided also with an induction coil which, due to a magnetic field M created by the source coil 102 in the strike plate 100, to be further discussed below, has an electrical current induced i.sub.2 therein. In an embodiment of the present invention the central lock pin 73 can be made of a magnetic material to assist in focusing of the magnetic field flux M with respect to the induction coil 80. In an embodiment of the invention the coil 80 can be substantially wrapped around the magnetic material to facilitate such coupling. The induction coil 80 sends the induced current i.sub.2 via electrical leads 64 to the charger circuit which, in turn, relays the appropriate electrical charge through the second electrical connection to the rechargeable battery 38 as well as directly to the processor 18. In normal operations, the induction coil 80 provides the processor 18 and lock mechanism 50 with operating power. In a power failure mode, the battery 38 can provide the necessary power to the system) (page 4 paragraph 0046; see Figures 6 to 10).

Referring to Claim 19, Deng et al. disclose a method comprising:
connecting an actuator (50) to a deadbolt (74 via an electrical and mechanical connection (i.e. a door latch hole 72 is provided along a free edge of the door 2, as opposed to the hinged edge of the door 2, and formed axially perpendicular to the axis of rotation A and communicating with the doorknob hole 4. Inside the door latch hole 72 is situated a door latch bolt 74 having, at one end, a connection mechanism 76 for connecting with the lock mechanism 50 connected to the operations shaft 6, and an opposing free end engages and disengages with a strike plate 100 in the door frame in accordance with a biasing spring in the door latch bolt 74 and the locking and unlocking of the lock mechanism 50) (page 2 paragraph 0032; see Figures 1 to 5 and 10).
powering the actuator (50) with an energy storage device (102) disposed within a hollow inner region of the deadbolt (74) (i.e. the lock pin 73 is provided also with an induction coil which, due to a magnetic field M created by the source coil 102 in the strike plate 100, to be further discussed below, has an electrical current induced i.sub.2 therein. In an embodiment of the present invention the central lock pin 73 can be made of a magnetic material to assist in focusing of the magnetic field flux M with respect to the induction coil 80. In an embodiment of the invention the coil 80 can be substantially wrapped around the magnetic material to facilitate such coupling. The induction coil 80 sends the induced current i.sub.2 via electrical leads 64 to the charger circuit which, in turn, relays the appropriate electrical charge through the second electrical connection to the rechargeable battery 38 as well as directly to the processor 18. In normal operations, the induction coil 80 provides the processor 18 and lock mechanism 50 with operating power. In a power failure mode, the battery 38 can provide the necessary power to the system) (page 4 paragraph 0046; see Figures 6 to 10); and 
locking and/or unlocking a door by advancing the actuator (50) connected to the deadbolt (74) (i.e. the operations shaft 6 transmits the turning action of either of the doorknobs at least to a lock mechanism 50, which in turn, if unlocked according to a positive indication from the fingerprint scanning plate 16 and related processor 18 as will be discussed in further detail below, provides for retraction of the door latch 70 and opening of the door 2) (page 2 paragraph 0030; page 3 paragraph 0033; see Figures 1 to 5 and 10).

Referring to Claim 20, Deng et al. disclose the method of claim 19, wherein the actuator (50) is disposed within a main housing, the deadbolt (74) travelling along a path to lock and/or unlock the door (2) (page 4 paragraph 0046; see Figures 6 to 10). 

Referring to Claim 21, Deng et al. disclose the method of claim 19, wherein the deadbolt includes an attachment mechanism configured to attach to a bolt carriage of the main housing, wherein the bolt carriage is configured to move the deadbolt along the path, wherein the bolt carriage includes an electrical connection to the deadbolt, and wherein the electrical connection is configured to direct an electric current from the energy storage device to the main housing (i.e. a door latch hole 72 is provided along a free edge of the door 2, as opposed to the hinged edge of the door 2, and formed axially perpendicular to the axis of rotation A and communicating with the doorknob hole 4. Inside the door latch hole 72 is situated a door latch bolt 74 having, at one end, a connection mechanism 76 for connecting with the lock mechanism 50 connected to the operations shaft 6, and an opposing free end engages and disengages with a strike plate 100 in the door frame in accordance with a biasing spring in the door latch bolt 74 and the locking and unlocking of the lock mechanism 50) (page 2 paragraph 0032; page 3 paragraphs 0036 and 0038; see Figures 1 to 5).

Referring to Claim 22, Deng et al. disclose the method, the claim 22 differ from claim 1 is that the claims require the limitations of claims 7-9 and 12 already addressed above and Deng et al. disclose all limitations to the extent as claimed with respect to claims 7-9 and 12 above and therefore claim 22 is also rejected as being obvious for the same reasons given with respect to claims 7-9 and 12.

Referring to Claim 23, Deng et al. disclose the method of claim 22, although different in scope from the claims 17-18, the claim 23 contains similar limitations in that the claims 17-18 already addressed above therefore claim 23 is also rejected for the same reasons given with respect to claims 17-18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (Pub. No. US2006/0114099) as applied to claim 1, and in view of Xavier et al. (Pub. No. US2007/0022792).

Referring to claim 4, Deng et al. disclose the method of claim 1, however, Deng et al. did not explicitly disclose wherein the deadbolt includes a nitride metal, a precipitation hardened alloy, or a combination thereof.
In the same field of endeavor of an electronic lock system, Xavier et al. teach that the deadbolt includes a nitride metal, a precipitation hardened alloy, or a combination thereof (i.e.  the caliper (20) employs a deadbolt receiver (24) on the opposite side of the locking mechanism (22) to ensure placement of the deadbolt shaft (26). In one embodiment, the deadbolt shaft is made of steel, strengthened steel, or stainless steel. However, the deadbolt shaft may be made of any metal or alloy of equal or greater tensile strength than steel, including, but not limited to, titanium, tungsten, or boron) (page 3 paragraph 0042; see Figure 2) in order to improve tensile strength.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of make the deadbolt includes alloy of equal or greater tensile strength than steel taught by Xavier et al. in the deadbolt of the door lock of Deng et al. because having the deadbolt includes alloy of equal or greater tensile strength than steel would provide more high yield strength of the deadbolt.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10,704,292. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Referring to Claim 1 of the Instant Application, a method comprising: connecting a main housing to a deadbolt via an electrical and mechanical connection, wherein the main housing is configured to extend the deadbolt along a path to lock and/or unlock a door; and disposing a hollow inner region in the deadbolt, wherein the hollow inner region is configured to receive an energy storage device.
 The different is that the Claim 1 of the Instant Application did not explicitly disclose wherein the energy storage device includes an electrochemical cell.
It would have been obvious to a person of ordinary skill in the art to recognize that the method of the claim 1 of the Instant Application would be using the energy storage device.  The claim 1 of the Instant Application would anticipated in the claim 1 of the U.S. Patent No. 10,704,292 because all of the pending limitations are recited in the patented claim. 

The following claims are patentably similar from each other:
Application         Patent No. 10,704,292
1			1
 
Regarding claim 1, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader than the claim 1 of U.S. Patent No. 10,704,292. In this case, it is noted that the instant claim is identical to the claim of U.S. Patent No. 10,704,292 except without the limitation " wherein the energy storage device includes an electrochemical cell."
U.S. Patent No. 10,704,292 - Claim 1
Instant Application Claim 1
An electromechanical lock configured for installation in a door, the electromechanical lock comprising:
a method comprising:
a main housing electrically and mechanically connected to a deadbolt, 
connecting a main housing to a deadbolt via an electrical and mechanical connection,
wherein the main housing is configured to extend the deadbolt along a path to lock and/or unlock a door; and
wherein the main housing is configured to extend the deadbolt along a path to lock and/or unlock a door; and
the deadbolt having a hollow inner region, wherein the deadbolt is configured to receive an energy storage device in the hollow inner region;
disposing a hollow inner region in the deadbolt, wherein the hollow inner region is configured to receive an energy storage device.
wherein the energy storage device includes an electrochemical cell.
   

 
Allowable Subject Matter

Claims 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Referring to claim 13, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the deadbolt is mechanically connected to the main chassis via a male detent connector secured into a female groove of a bolt carriage, and wherein the deadbolt is electrically connected to the main chassis via one or more pogo pins connected to electrical receiver elements of the bolt carriage.

Referring to claim 17, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the main housing includes an accelerometer configured to rotate along a non-linear path as the electromechanical lock transitions between an unlocked state and a locked state, wherein the accelerometer is configured to determine a gravity vector representing an inclination of the accelerometer along the non- linear path.

Claims 14 and 18 depend directly upon independent claims 13 and 17; therefore, these claims are also allowed by virtue of their dependencies.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684